DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites a keyword extraction method comprising steps “receiving…”, “extracting…”, “acquiring…”, “inquiring…”, “determining…” and “selecting…”.  These steps recite a mental processes.  A person could mentally these steps without using a computer and nothing in the claim element precludes the steps from practically being performed in the mind.  The claim limitations, under broadest reasonable interpretation, 
The claim 1 does not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim 1 fail to integrate the abstract idea into a practical application.  Thus, the claim is directed to an abstract idea.

Claims 2-4 recite additional steps of “extracting…”, “calculating…”, “selecting…”, “clustering…”, and “determining…”.  The limitation(s), as drafted, a process that under its broadest reasonable interpretation covers performance of the limitation in the mind without the need of a computer.  The limitation(s) in the context of this claim encompasses the user manually “extracting…”, “calculating…”, “selecting…”, “clustering…”, and “determining…”.  Since the claims do not resolve the statutory deficiencies of their parent independent claim 1 for which they depend upon, nor are they integrated into a practical application, and nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claims 2-4 are directed to an abstract idea.

Claim 5 recites “the first association degree…is calculated according to formula…”.  The limitation(s), as drafter, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind without the need of a computer.  The limitation(s) in the context of this claim encompasses the user manually calculating the association degree using a formula.  Since the claim does not 
 
Claims 6-8 recites additional steps of “determining…”, “selecting…”, and “inquiring…”.  The limitation(s), as drafted, a process that under its broadest reasonable interpretation covers performance of the limitation in the mind without the need of a computer.  The limitation(s) in the context of this claim encompasses the user manually  “determining…”, “selecting…”, and “inquiring…”.  Since the claims do not resolve the statutory deficiencies of their parent independent claim 1 for which they depend upon, nor are they integrated into a practical application, and nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claims 6-8 are directed to an abstract idea.

Claims 9 is rejected under similar rationale as claim 1, as it only additionally recites a processor, memory and apparatus, which are generic computer components.  Since the processor, memory and apparatus are recited at a high level of generality (generic computer components that perform generic computer functions) they amount to no more than applying the judicial exception using generic computer components.  Accordingly, the processor, memory and apparatus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 9 is therefore directed to an abstract idea.


Claim 17 is rejected under similar rationale as claim 1, as it only additionally recites a non-transitory computer-readable storage medium, instructions in the storage medium, and a processor of a mobile terminal.  Since the non-statutory computer-readable storage medium, and the processor of the mobile terminal are recited at a high level of generality (generic computer components that perform generic computer functions) they amount to no more than applying the judicial exception using generic computer components.  Accordingly, the non-statutory computer-readable storage medium and the processor of the mobile terminal do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 17 is therefore directed to an abstract idea.

Claims 18-19 are rejected under similar rationale as claim 1, as it only additionally recites an electronic system.  Since the electronic system is recited at a high level of generality (generic computer components that perform generic computer functions) it amounts to no more than applying the judicial exception using generic computer components. Accordingly, the recited system does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims 18-19 are therefore directed to an abstract idea.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, US Patent Application Publication No. US 2017/0139899 A1 and further in view of Dang et al. (Dang), US Patent Application Publication No. US 2011/0196670 A1 (Both Zhao and Dang are from IDS filed on 09/30/2021).

As to independent claim 1, Zhao discloses a keyword extraction method, comprising: 
receiving an original document (paragraph [0038]: receiving a text (document)); 
extracting candidate words from the original document, the extracted candidate words forming a first word set (paragraph [0038]: a segmenter is used to segment the text to acquire words and the words are filtered to acquire candidate keywords (a first word set)); 
acquiring a first association degree between each first word in the first word set and the original document, and determining a second word set according to the first association degree, the second word set being a subset of the first word set (paragraphs [0040]-[0044]: the weight of each of the candidate keywords is calculated according to the similarity, and the inverse document frequency of each of the candidate keywords is calculated according to a preset corpus; paragraph [0051]: using the product of the weights of the candidate keywords and the inverse document frequencies of the candidate keywords as the criticality the candidate keywords, and selecting keywords (a second word set) according to the sequence of the criticality of each of the candidate keywords and a preset number of keywords).
for each second word in the second word set, inquiring, in a word association topology, at least one node word satisfying a condition of association with the second word, the at least one node word forming a third word set, the word association topology indicating an association relation among multiple node words in a predetermined field; and determining a union set of the second word set and the third word set, acquiring a second association degree between each candidate keyword in the union set and the original document, and selecting, according to the second association degree, at least one candidate keyword from the union set, to form a keyword set of the original document” (emphasis added).
	In the same field of endeavor, Dang discloses 
for each second word in the second word set, inquiring, in a word association topology, at least one node word satisfying a condition of association with the second word, the at least one node word forming a third word set, the word association topology indicating an association relation among multiple node words in a predetermined field (Dang, claim 1: mapping the extracted nouns and noun phrases to a correct sense of the ontology terms using lexical chaining Word Sense Disambiguation (WSD) algorithms); and 
determining a union set of the second word set and the third word set, acquiring a second association degree between each candidate keyword in the union set and the original document, and selecting, according to the second association degree, at least one candidate keyword from the union set, to form a keyword set of the original document (Dang, Claim 1: weighting the significance of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zhao to include “for each second word in the second word set, inquiring, in a word association topology, at least one node word satisfying a condition of association with the second word, the at least one node word forming a third word set, the word association topology indicating an association relation among multiple node words in a predetermined field; and determining a union set of the second word set and the third word set, acquiring a second association degree between each candidate keyword in the union set and the original document, and selecting, according to the second association degree, at least one candidate keyword from the union set, to form a keyword set of the original document”, as taught by Dang for the purpose of mapping text content to entities defined in an ontology.

As to dependent claim 2, Zhao and Dang disclose wherein, the extracting candidate words from the original document comprises: extracting, according to a candidate word extraction rule, nominal words or nominal phrases from the original document as candidate words, each of the nominal phrases being combined by a modifying word and a nominal word; and wherein the candidate word extraction rule is a rule determined according to at least one of the following: the number of contained Zhao, paragraphs [0039]-[0040]; Dang: claims 4 and 5).

As to dependent claim 3, Zhao and Dang disclose extracting, from the original document, verbal, nominal or adjective words to form a denoised document; 
calculating a document feature vector of the denoised document by using a vector generation model; and selecting, from the denoised document, nominal words or nominal phrases to form a to-be-clustered word set, acquiring a word feature vector of each to-be-clustered word in the to-be-clustered word set, clustering the to-be-clustered word set according to the word feature vector, and determining multiple cluster sets of the original document, each of the nominal phrases being combined by a modifying word and a nominal word (Zhao, paragraphs [0039]-[0040], [0042]-[0043], Claim 2; Dang: claims 6 and 7).

As to dependent claim 4, Zhao and Dang disclose wherein, the acquiring a first association degree between each first word in the first word set and the original document comprises: 
calculating, according to the document feature vector and the multiple cluster set as well as the word feature vector of each first word in the first word set, a first association degree between each first word and the original document; and the acquiring a second association degree between each candidate keyword in the union set and the original document comprises: calculating, according to the document feature vector and the multiple cluster set as well as the word feature vector of each candidate (Zhao, paragraphs [0039]-[0040], [0042]-[0043], Claim 2; Dang: claims 6 and 7).

As to dependent claim 6, Zhao discloses wherein, the determining a second word set according to the first association degree comprises:
selecting first words each of which has a first association degree with the original document being greater than a first preset association value, to form the second word set (paragraph [0052]);
or, selecting, in a descending order for first association degrees with the original document , first words preceding a first preset rank, to form the second word set;
or, selecting, in a descending order for first association degrees with the original document, first words located in a first preset proportion part of the order to form the second word set.

As to dependent claim 7, Zhao and Dang disclose wherein, the inquiring, for each second word in the second word set and in a word association topology, at least one node word satisfying a condition of association with the second word comprises: when the word association topology is an undirected topology, inquiring, in the word association topology, a node word having an association distance to a second word in the second word set being less than a preset distance; and when the word association topology is a directed topology, inquiring, in the word association topology, a node word having an association distance to a second word in the second word set being within a Dang, paragraph [0069]).

As to dependent claim 8, Zhao and Dang disclose wherein, the selecting, according to the second association degree and from the union set, at least one candidate keyword to form a keyword set of the original document comprises: 
multiplying association degrees between some candidate keywords, from the third word set, in the union set with the original document by a preset coefficient, the preset coefficient being greater than 0.7 and less than 1; and selecting, from the union set, the at least one keyword in at least one of the following ways: selecting candidate keywords having the second association degree being greater than a second preset association value (Dang, Claims 1 and 12); 
or, selecting, in a descending order for the second association degrees, candidate keywords preceding a second preset rank; 
or, selecting, in a descending order for the second association degrees from the, candidate keywords located in a first second preset proportion part of the order.

Claims 9-12 and 14-16 are apparatus claims that contain similar limitations of claim 1-4 and 6-8, respectively.  Therefore claims 9-12 and 14-16 are rejected under the same rationale.

Claims 17-18 are medium and system claims, respectively.  Claims 17-18 contain similar limitations of claim 1.  Therefore, claims 17-18 are rejected under the same rationale.

As to dependent claim 19, Zhao and Dang disclose wherein the system is not influenced by frequency of the candidate words by means of introducing the word association topology, thereby avoiding preferentially selecting high-frequency words, while effectively utilizing external knowledge by the word association topology, and wherein the system is configured to provide words expressing original idea of the original document and beyond contents of the original document, thereby enriching expression of keywords while reducing calculation complexity (Zhao, paragraphs [0038]-[0044]; Dang, claims 1 and 12]).

As to dependent claim 20, Zhao discloses comprising at least one and a mobile terminal and a server, wherein the keyword extraction method is implemented on at least one of the mobile terminal and the server, and wherein the mobile terminal comprises a display screen and an audio component configured to present a keyword extraction result to a user (paragraphs [0129]-[0130]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177